[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Petitioner claims trial judge's canvass was inadequate because it did not specifically refer to "accusers."  The canvass referred to witnesses the state would have to call and petitioner's right to see, hear and confront them. That certainly includes any accusers.
The fact that the petitioner was represented by counsel who stated for the record that he had a lengthy discussion with the petitioner explaining the significance of the plea. This alone gives rise to a question of fact obviating summary judgment.
In light of State v. Badgett, 200 Conn. 412, 418 not requiring meticulous compliance with Practice Book Section 711 makes the instant plea voluntary and knowingly made.
The claimed difference between accusers and witnesses is a distinction without a difference.
The trial court will have to inquire whether counsel explained plea and petitioner understood.
There being a question of fact Petitioner's Motion for Summary Judgment is denied.
DUNN, J.